 Case 2:20-cv-05020-AB-RAO Document 19 Filed 08/19/20 Page 1 of 1 Page ID #:76



 1
                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                              Case No. CV 20-05020-AB (RAOx)
11    HIGHWAVE, INC.,

12                    Plaintiff,
                                                ORDER DISMISSING CIVIL ACTION
13    v.
14    GRAND INNOVATIONS USA
      LLC, VF & CO., and GROCERY
15    OUTLET HOLDING CORP.,
16                    Defendants.
17
18         THE COURT having been advised by counsel that the above-entitled action has
19   been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 30 days, to re-
22   open the action if settlement is not consummated. This Court retains full jurisdiction
23   over this action and this Order shall not prejudice any party to this action.
24
25
     Dated: August 19, 2020           ______ _____________ __________________
26                                    ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE

28
                                                1.
